The prevailing opinion is meticulously accurate and comprehensive in the statement of the facts and issues, and has my hearty concurrence in the result. It seems to me, however, *Page 107 
that a reasonable, logical construction could be given the proviso relating to cross-examination which would make it useful rather than useless.
In the instant case, the action of the examiners was arbitrary, and amounted to oppression. The department had refused permission to have the record in the case sent to Spokane, although it had a Spokane branch office, and the doctors desired to be cross-examined resided there. Counsel for claimant could not possibly have had any bad faith in asking for an examination of the record, and had no other opportunity to carefully examine it until the rehearing before the examiners. Cross-examination before the examiners would have been futile. If the statute respecting the cross-examination is to be of any use whatever, when the department is notified that expert witnesses should be produced for cross-examination if and when a rehearing in the superior court is necessary, that right should be accorded.
TOLMAN, J., concurs with HOLCOMB, J. *Page 108